Citation Nr: 0806725	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-39 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea secondary to service-connected sinusitis.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from September 1987 to March 
1999.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.  The June 2003 rating decision initially granted 
entitlement to automotive adaptive equipment only while 
denying entitlement to an automobile allowance.  A January 
2006 rating decision, however, determined the June 2003 
decision contained clear and unmistakable error in that it 
granted entitlement to adaptive equipment and proposed to 
sever the veteran's entitlement to adaptive equipment, and 
the RO provided notice of the proposed action in a letter 
also dated in January 2006.  See 38 C.F.R. § 3.105 (2007).  
The veteran did not submit a response or disagreement with 
the proposed severance, and a May 2006 rating decision 
severed the allowance of the entitlement to adaptive 
equipment.  Nonetheless, in light of the veteran's timely 
notice of disagreement (NOD) with the June 2003 decision and 
perfection of that appeal, the issue is still before the 
Board and will be considered in the decision below.

The veteran also perfected an appeal of the June 2003 rating 
decision denial of service connection for reflex sympathetic 
dystrophy secondary to the service-connected multiple post-
operative lumbar spine disorder.  A June 2006 rating decision 
granted service connection with a zero percent rating (i.e., 
non-compensable), effective April 2003.  Thus, the issue of 
service connection is no longer before the Board, as the 
benefit sought on appeal was granted by the RO. The veteran 
submitted a timely NOD with the initial non-compensable 
rating, and a Statement of the Case (SOC) was issued in 
September 2006.  The claims file contains no indication that 
the veteran did not receive the September 2006 SOC, or any 
record of the U.S. Postal Service having returned it to VA as 
undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal in response to the 
September 2006 SOC.  Thus, that issue is not before the Board 
and will not be discussed in the decision below.  See 
38 C.F.R. §§ 20.200, 20.201 (2007).

The veteran appeared at a formal hearing at the local RO in 
August 2005 before an RO Decision Review Officer.  A 
transcript of the hearing testimony is associated with the 
claims file.


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that obstructive sleep apnea is not related to an in-service 
disease or injury, or a service-connected disability.

2.  The veteran's service connected disabilities alone do not 
render him so helpless as to be unable to care for himself, 
protect himself from the hazards or dangers incident to his 
environment, or attend to the needs of nature, nor do they 
prevent him from leaving his home.

3.  The veteran has not been shown to have service-connected 
disabilities manifested by either the loss or permanent loss 
of use of one or both feet; the loss or permanent loss of use 
of one or both hands; or, ankylosis of one or both hips or 
one or both knees.


CONCLUSIONS OF LAW

1.  The veteran's obstructive sleep apnea is not proximately 
due to, the result of, or aggravated by, his service-
connected lumbar spine disability.  38 U.S.C.A. §§ 5103, 
5103A, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007); Allen v. Brown, 7 Vet. App. 
439 (1995).

2.  The criteria for the award SMC based on the need for the 
regular aid and attendance or due to being housebound have 
not been met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 
5103A, 5107; 38 C.F.R. §§ 3.23, 3.102, 3.159, 3.350, 3.351, 
3.352.

3.  The criteria for a certificate of eligibility for 
financial assistance for adaptive equipment only, are not 
met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107; 38 C.F.R. 
§ 17.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed him of the need to submit all pertinent evidence 
in his possession and, in a March 2006 letter, provided 
adequate notice of how disability ratings and effective dates 
are assigned.  While the veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, he was afforded a meaningful opportunity to 
participate in the adjudication of the claims, and the claims 
were readjudicated, as shown in the June 2006 Supplemental 
Statement of the Case.  The veteran was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection On A Secondary Basis

Governing Law and Regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

A September 1999 rating decision granted service connection 
for frontal sinusitis, effective March 1999.  Private 
treatment records of the University of Virginia Health System 
note the veteran's diagnosis with obstructive sleep apnea in 
2000 or 2001.  Prior to late-2000, the veteran's treatment 
records did not note or list obstructive sleep apnea among 
his diagnosed disorders.  His treatment includes use of a 
continuous positive airway pressure machine.

The July 1999 VA examination report notes the veteran's 
primary sinus symptomatology as in his frontal sinuses, and 
that it sometimes interfered with his breathing.  The 
examiner did not comment, however, on whether the sinusitis 
primarily involved or originated from the nose, sinus, 
larynx, or pharynx.  At the RO hearing, the veteran conceded 
he had no evidence, either from his medical care providers or 
elsewhere, that his obstructive sleep apnea was causally 
related to his sinusitis.  Transcript, p. 10.  The Decision 
Review Officer held the record open for 60 days so that the 
veteran could endeavor to obtain a nexus opinion, which was 
not obtained.  Nonetheless, the RO requested a medical nexus 
opinion.

VA treatment records note a July 2004 computed tomography of 
the paranasal sinuses showed paranasal sinus disease was not 
significant.  A November 2005 computed tomography of the 
sinuses showed a deviated septum to the left but no evidence 
of chronic sinus disease.  A March 2006 report notes that, 
after a comprehensive review of the claims file, the 
veteran's records, and related medical literature, the 
examiner opined that it was less likely than so that the 
veteran's obstructive sleep apnea was causally related to his 
sinusitis, as obstructive sleep apnea is a result of a 
pharyngeal abnormality, rather than a sinus-related disorder.

The Board notes no evidence in the claims file that 
contradicts the examiner's opinion.  Indeed, the probative 
evidence of record supports it.  While the probative evidence 
shows Wallin elements 1 and 2 are present, the third and 
crucial element, a medical nexus, is absent per the 
examiner's opinion.  Thus, the Board is constrained to deny 
the veteran's claim.  38 C.F.R. § 3.310.

Automotive Adaptive Equipment

The veteran's testimony at the hearing indicated he was 
mistaken as to the requirements for entitlement to assistance 
with purchasing automotive adaptive equipment, as he 
misapplied the criteria for ankylosis.  See Transcript, pp. 
30-35.  Nonetheless, the probative evidence of record 
preponderates against the claim.



Governing Law and Regulation

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a) Service.  The claimant must have had active military, 
naval or air service. (b) Disability.  (1) One of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service; (i) Loss or permanent loss of use of one or both 
feet; (ii) Loss or permanent loss of use of one or both 
hands; (iii) Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye.  (iv) For adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  See 38 C.F.R. § 3.808 (Automobiles or 
other conveyances; certification.)

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority.
(a) Persons eligible for adaptive equipment are: (1) Veterans 
who are entitled to receive compensation for the loss or 
permanent loss of use of one or both feet; or the loss or 
permanent loss of use of one or both hands; or ankylosis of 
one or both knees, or one or both hips, if the disability is 
the result of injury incurred or disease contracted in or 
aggravated by active military, naval or air service.  (2) 
Members of the Armed Forces serving on active duty who are 
suffering from any disability described in paragraph (a)(1) 
of this section incurred or contracted during or aggravated 
by active military service are eligible to receive automobile 
adaptive equipment.  (b) Payment or reimbursement of 
reasonable costs for the repair, replacement, or 
reinstallation of adaptive equipment deemed necessary for the 
operation of the automobile may be authorized by the Under 
Secretary for Health or designee.  See 38 C.F.R. § 17.156 
(Eligibility for automobile adaptive equipment.)

Analysis

The veteran's service-connected disabilities include post-
operative degenerative process of the lumbar spine, bilateral 
degenerative joint disease of the knees, degenerative joint 
disease of the right shoulder and cervical spine, bilateral 
degenerative joint disease of the hips, venous vascular 
disease of the right lower extremity, and degenerative joint 
disease and hammer toe of the left foot.

While the probative medical evidence of record shows the 
veteran to have significant disability, none of the veteran's 
service-connected disabilities manifest the symptomatology 
needed to qualify for automobile adaptive equipment.  Neither 
the veteran nor his representative assert that he has in fact 
loss the use of either of his upper or lower extremities.  
Instead, the assertions center on weakness.

As a general proposition, ankylosis, within the context of 
its plain and ordinary usage, means a joint is stiffened or 
fixed as a result of the disease process.  Steadman's Medical 
Dictionary, p. 90, 27th Edition (2000).  Further, the Court 
of Appeals For Veterans Claims has specifically addressed 
ankylosis as concerns the upper extremities.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992), both indicating that ankylosis is 
complete immobility of the joint in a fixed position - 
either favorable or unfavorable.  These criteria further 
provide for unfavorable abduction limited to 25 degrees, 
intermediate between unfavorable and favorable abduction, and 
favorable abduction to 60 degrees, where one can reach one's 
mouth and head.  See Diagnostic Code 5200.

Stiffness is not synonymous with ankylosis.  There simply is 
no evidence of ankylosis.  Outpatient records of the 
University of Virginia of August 2006 note bilateral knee 
range of motion of 0 to 90 degrees, and that the veteran was 
a candidate for arthroscopies.  Although the veteran's 
bilateral knee range of motion was limited, see 38 C.F.R. 
§ 4.71, Plate II, his knees did in fact manifest range of 
motion, which is inherently inconsistent with the presence of 
ankylosis.  The veteran's right shoulder is post-operative, 
but there is no evidence of ankylosis in that joint, or that 
he has lost the use of it.  A March 2006 entry in his 
University of Virginia records note that, post-ulnar 
transplant, he had very mild diffuse loss of strength in the 
right arm but very strong first dorsal interossei and 
adductor digiti quinti on the right.

In January 2005, his hips manifested full range of motion.  
All of the probative medical evidence of record show the 
veteran to be ambulatory, though with the assistance of a 
cane and service dog, and for short distances.  Thus, in 
light of the affirmative medical evidence that there is no 
loss of the use of an upper or lower extremity, or the 
manifestation of ankylosis in a lower extremity, the 
preponderance of the evidence is against the veteran's claim, 
and there is no legal basis to grant the benefit sought.  
38 C.F.R. § 17.156.

Aid and Attendance of Another

The basis of the veteran's claim for aid and attendance of 
another is the assistance his mother renders to him on a 
daily basis.

Governing Law and Regulation

If a veteran, as the result of service-connected disability, 
has such significant disabilities as to be in need of regular 
aid and attendance, he shall be entitled to SMC benefits.  38 
U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352. 

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his/her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.

The Board also notes that pursuant to 38 C.F.R. § 3.350(i), 
SMC benefits are payable where the veteran has a single 
service-connected disability rated as 100 percent and 
additional disability or disabilities that are separate and 
distinct and independently ratable at 60 percent.  38 C.F.R. 
§ 3.350(i)(1).  The Board notes that the veteran had been in 
receipt of SMC on this basis for three distinct periods in 
the past when he was afforded temporary 100 percent ratings 
for single service-connected disabilities.  As the veteran is 
not currently rated at 100 percent for a single service-
connected disability, as award of SMC benefits on this basis 
is not for application in this case.  


Analysis

In addition to the disabilities noted above, the veteran is 
also service connected for migraine headaches, major 
depression, hypertension, esophageal reflux, tinea corpus, 
and reflex sympathetic dystrophy.  There is no issue as to 
his being housebound or bedridden.

The veteran lives with his mother, who provides a significant 
amount of support and assistance to him.  He receives 
treatment from the University of Virginia Health System as a 
beneficiary under her insurance.  His mother assists him with 
bathing by washing his back and legs for him, but otherwise 
the veteran attends to his own personal hygiene and feeds 
himself.  She also prepares all of his meals, does his 
laundry, and other household chores.  She referred to him as 
her giant toddler, but he was learning to do a few things for 
himself.  Transcript, p. 10.  The veteran's mother conceded, 
however, that she did not have to feed the veteran, as he fed 
himself.  Her contention was that, if she was not there to do 
those things, they would not get done due to the veteran's 
lifting restrictions and the like.  The veteran explained 
that, while he can lift empty cooking utensils such as pans, 
etc., once food is in them, he cannot lift or move them.

The veteran's VA primary care physician, in a June 2004 
report, noted that the veteran had difficulty walking, rising 
from a seated position, bathing (because he was unable to 
step up into his bathtub), and driving and traveling, and 
asked that he be considered for aid.  The physician's report 
clearly falls short of finding or certifying that the veteran 
is in need of aid and attendance due to being helpless or 
unable to escape or protect himself from environmental 
hazards.  As noted in the June 2004 Aid and Attendance 
examination report, the veteran could walk.  The examiner 
noted, "No," but because he used the assistance of a cane 
and a service dog.  Parenthetically, the Board notes the 
examiner erroneously referred to the veteran's dog as a guide 
dog.  The dog is in fact a service dog, as shown by recurrent 
entries in his outpatient records and as agreed to by the 
veteran at the hearing.

The report also notes the veteran was unable to bathe and 
keep himself clean because he needed help in stepping up and 
into his bathtub.  Neither the veteran nor his mother assert 
that the veteran is unable to bathe or feed himself, or 
attend to his needs of nature.  The examiner also noted the 
veteran was unable to sit up without aid, he was not blind, 
was not confined to bed, he wore knee braces, and he was able 
to travel only with frequent stops.  Nonetheless, the 
examiner noted nursing home care was not required for the 
veteran, and that the veteran did not require the daily 
personal health care services of a skilled provider, without 
which, the veteran would require hospital, nursing home, or 
other institutional care.

The records of the University of Virginia Health Care System 
also show the veteran is not so helpless as to meet the VA 
criteria for regular aid and attendance of another.  At a 
January 2006 visit, the examiner noted the veteran was lying 
comfortably on the examination table upon entry, and he did 
not have difficulty sitting up.  A January 2006 neurology 
entry notes the veteran was assisted by his dog, a very large 
malamute that helps with picking up things that are dropped, 
aiding the veteran in standing from a seated position, and is 
also there for the veteran to lean on for support when no 
chair is available.

Further, the veteran's private and VA records note that, 
while he is unemployed, he was involved in volunteer work.  
In May 2006, a comprehensive VA functional capacity 
evaluation was conducted.  The bottom line of the study was 
that the veteran was in fact capable of doing sedentary work.  
Among the relevant findings were that the veteran could 
ambulate for 1018 feet over a level terrain without any signs 
of physical discomfort or assistive device, other than 
holding on to the leash of his dog.  The veteran could squat, 
although with questionable safety, and he was able to twice 
get up off of the floor without help from the dog.  He was 
also observed to climb and descend three floors of 14 steps 
without a break or signs of discomfort.

The Board finds that the above evaluation clearly shows the 
veteran is not so helpless so as to require regular aid and 
attendance.  He noted at the hearing that he has difficulty 
using his bathtub because of his right shoulder disorder and 
his grab rails are on the right side.  The Decision Review 
Officer, however, advised him that he should apply for 
assistance with adaptive equipment for his home.  On a final 
note, the veteran's representative's assertion of how the 
regulatory criteria should be interpreted is completely off-
point and must be rejected.  It is not the fact that the 
veteran requires assistance from another person, in this 
case, his mother.  See Transcript, p. 25.  Instead, the 
assistance must be due to the veteran's helplessness due to 
his disabilities, and the probative evidence of record 
affirmatively shows he is not helpless.

The probative medical evidence of record notes no findings of 
significant upper or lower extremity weakness, as shown in 
the functional capacity evaluation, which require care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).
In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for obstructive sleep apnea 
secondary to service-connected sinusitis is denied.

Entitlement to a certificate of eligibility for financial 
assistance in acquiring an automobile and adaptive equipment 
or adaptive equipment only is denied.

Entitlement to SMC based on the need for regular aid and 
attendance is denied.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


